Citation Nr: 1135341	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-20 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome and DeQuervain's tenosynovitis, to include as secondary to service-connected residuals of a laceration of the right thumb and index finger.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the lumbar spine.  

3.  Entitlement to an initial compensable rating for left ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to October 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2007 and June 2008 decisions of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  

The issue of service connection for a right ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

At his hearing, the Veteran and his representative indicated that when he was examined by VA in May 2008, no medical opinion was provided regarding the etiology of his carpal tunnel syndrome and DeQuervain's tenosynovitis and they request that an opinion be obtained.  The Board finds that a medical opinion should be obtained.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

In addition, with regard to his claims for higher ratings for his low back and left ankle, it was asserted that these disabilities had worsened and a new VA examination was requested.  Thus, the Veteran should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran also testified that he is treated at the Jamaica Plain VA facility.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  

Finally, on remand the Veteran should be provided notice of the information and evidence not of record that is necessary to substantiate the claim for service connection for carpal tunnel syndrome and DeQuervain's tenosynovitis on a direct basis, as the letter sent to him in February 2008 only addressed secondary service connection.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Accordingly, the case is REMANDED for the following action:

1.   Inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim for carpal tunnel syndrome and DeQuervain's tenosynovitis on a direct basis; (2) about the information and evidence that VA will seek to provide; and (3) about the information and evidence that he is expected to provide.

The notice should also include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim, as outlined by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain and associate with the claims file copies of all treatment records related to the Veteran's back, right hand/wrist, and left ankle from the Jamaica Plain VA treatment facility, dated since October 2006.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his right hand/wrist.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests, including X-rays if indicated, should be accomplished.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right carpal tunnel syndrome and DeQuervain's tenosynovitis had its clinical onset during service or is related to any in-service disease, event, or injury, to include the Veteran's right thumb injury in February 2004 and/or his in-service laceration of the right thumb and index finger.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that the service-connected residuals of a laceration of the right thumb and index finger caused the Veteran's carpal tunnel syndrome and DeQuervain's tenosynovitis.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the service-connected residuals of a laceration of the right thumb and index finger permanently aggravated the Veteran's carpal tunnel syndrome and DeQuervain's tenosynovitis.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's carpal tunnel syndrome and DeQuervain's tenosynovitis disability found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected residuals of a laceration of the right thumb and index finger disability based on medical considerations.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  The Veteran should be afforded an appropriate VA examination of his low back and left ankle.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests, including X-rays if indicated, should be accomplished.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service- connected degenerative changes of the lumbar spine and left ankle sprain.

The examiner should identify any orthopedic and neurological findings related to the service-connected low back disability and fully describe the extent and severity of those symptoms.

The examiner should conduct range of motion testing of the lumbar spine and left ankle.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine and/or left ankle is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service-connected low back disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

The examiner should document the number of weeks, if any, during the past 12 months, that the veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

6.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

